TaNNENwald, J., concurring: I agree with Judge Dawson’s reservations. In addition, I continue to be concerned with the manner in which depreciation and amortization are seemingly used interchangeably in opinions of this Court, of which the majority opinion is an example. While such use does not affect either the rationale or the result in the instant case, there are other situations in which a careful delineation between depreciation and amortization is essential. See my dissenting opinion in Allen M. Early, 52 T.C. 560 (1969).